Exhibit 10.1

 

AMENDMENT NO. 1

TO SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(the “Amendment”), dated as of April 29, 2015, is made and entered into by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (“Royal Gold” or the “Borrower”), HIGH
DESERT MINERAL RESOURCES, INC., a corporation organized and existing under the
laws of the State of Delaware, as a guarantor (“High Desert”), RG EXCHANGECO
INC., an amalgamated corporation validly existing under the Canada Business
Corporations Act, as a guarantor (“RG Exchangeco”), RG MEXICO, INC., a
corporation organized and existing under the laws of the State of Delaware, as a
guarantor (“RG Mexico”), those additional guarantors identified as a “Guarantor”
on the signature pages hereto and such additional guarantors from time to time
party hereto, as guarantors (collectively, the “Additional Guarantors”) (with
each of High Desert, RG Exchangeco, RG Mexico and the Additional Guarantors
being individually referred to herein as a “Guarantor” and collectively referred
to herein as the “Guarantors”), those banks and financial institutions
identified as a “Lender” on the signature pages hereto and such other banks or
financial institutions as may from time to time become parties to this Agreement
as a lender (individually, each a “Lender” and collectively, the “Lenders”), and
HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States (in its individual capacity, “HSBC Bank”),
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

 

RECITALS

 

A.                                    The Borrower, the Guarantors, the Lenders,
the Administrative Agent, and the other parties thereto entered into that
certain Sixth Amended and Restated Revolving Credit Agreement dated as of
January 29, 2014 (as amended, modified, supplemented, continued or restated
prior to the date hereof, the “Credit Agreement”).

 

B.                                    The Borrower, the Guarantors, the Lenders
and the Administrative Agent now desire to: (i) increase the Committed Amount
available under the Credit Agreement to a maximum aggregate amount of Six
Hundred Fifty Million Dollars ($650,000,000), (ii) delete and eliminate the
reference to the availability of the Incremental Loans, and (iii) otherwise
amend, ratify and confirm the Credit Agreement as set forth herein and to ratify
and confirm the other Credit Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not defined in this Amendment shall have the meanings given thereto in the
Credit Agreement.

 

2.                                      Agreements and Amendments to the Credit
Agreement.

 

a.                                      Subject to the terms and conditions set
forth herein and pursuant to the requirements of the Credit Agreement, including
Section 10.1 thereof, the Credit Agreement is hereby

 

--------------------------------------------------------------------------------


 

amended to the extent necessary to give effect to the provisions of this
Amendment and to incorporate the provisions of this Amendment into the Credit
Agreement.  The Credit Agreement, together with this Amendment (upon its
effectiveness), shall be read together and have effect so far as practicable as
though the provisions thereof and the relevant provisions hereof are contained
in one document.

 

b.                                      The Borrower, the Guarantors, the
Lenders, and the Administrative Agent hereby agree that the Committed Amount
available to the Borrower under the Credit Agreement, subject to the terms and
conditions set forth therein, shall be increased to a maximum aggregate amount
of Six Hundred Fifty Million Dollars ($650,000,000), and each reference in the
Credit Agreement and the other Credit Documents to the amount $450,000,000 shall
be deemed to refer to the amount $650,000,000.

 

c.                                       The Credit Agreement is hereby amended
by deleting the defined term “Additional Lenders” therefrom and substituting the
following therefor:

 

“Additional Lenders” shall mean such banks and financial institutions that from
time to time become party to this Agreement as lenders after the Closing Date,
including each Purchasing Lender that joins the Agreement in accordance with
Section 10.07.

 

d.                                      The Credit Agreement is hereby amended
by deleting the defined term “Commitment Percentage” therefrom and substituting
the following therefor:

 

“Commitment Percentage” shall mean, for each Lender, the percentage identified
as its Commitment Percentage on the Lenders’ Administrative Details Schedule, as
such Commitment Percentage may be adjusted pursuant to any Assignment Agreement
pursuant to which an Additional Lender became a Lender hereunder or a Lender
purchases an additional Commitment, in each case in connection with any
assignment made in accordance with the provisions of Section 10.7(c).

 

e.                                       The Credit Agreement is hereby amended
by deleting the defined term “Committed Amount” therefrom and substituting the
following therefor:

 

“Committed Amount” shall mean the maximum aggregate principal amount of Loans
that may be made by the Lenders hereunder, subject to the terms and conditions
herein, at any time, with the Committed Amount being equal to Six Hundred Fifty
Million Dollars ($650,000,000).

 

f.                                        The Credit Agreement is hereby amended
by deleting the defined term “Loan” therefrom and substituting the following
therefor:

 

“Loan” shall have the meaning set forth in Section 2.1(a).

 

g.                                       The Credit Agreement is hereby amended
by deleting Schedule 1.1(b) (Lenders’ Administrative Details Schedule) therefrom
and substituting therefor the Lenders’ Administrative Details Schedule attached
hereto as Schedule 1.

 

h.                                      The Credit Agreement is hereby amended
by deleting Section 2.15 therefrom and substituting the following therefor:

 

[RESERVED]

 

2

--------------------------------------------------------------------------------


 

i.                                          The Credit Agreement is hereby
amended by deleting the defined terms “Additional Incremental Lender”,
“Incremental Loan”, “Commitment Increase”, “Loan Increase Effective Date”, and
“Incremental Increase Joinder”, and deleting all references thereto contained in
the Credit Agreement.

 

j.                                         The Credit Agreement is hereby
amended by deleting Exhibit L therefrom.

 

k.                                      The Borrower, the Guarantors, the
Lenders and the Administrative Agent hereby agree that the Credit Agreement, as
amended hereby, is continued, ratified and confirmed, and shall remain in full
force and effect in accordance with its terms.

 

l.                                          As a condition to the Administrative
Agent and the Lenders entering into this Amendment, the Borrower and the
Guarantors hereby irrevocably confirm and agree that each Guaranty, Security
Agreement, Pledge Agreement, Mortgage, the Quebec Security Documents and the
other Security Documents and the other Credit Documents executed by the Borrower
and/or any other Credit Party, and all guaranties, grants of security,
debentures, mortgages, liens, deeds, pledges and rights thereunder, are hereby
continued, ratified and confirmed, remain in full force and effect, remain fully
perfected, and apply to the Credit Agreement as amended hereby.

 

m.                                  This Amendment and all other Instruments
executed and delivered by the Borrower, the Guarantors or any other Credit Party
in connection with this Amendment are and shall be deemed to be “Credit
Documents” for all purposes.

 

3.                                      Representations and Warranties.

 

a.                                      Each Credit Party hereby remakes and
restates each of its representations and warranties in the Credit Agreement and
the other Credit Documents, effective as of the date of this Amendment, which
representations and warranties are incorporated herein by reference as if fully
set forth herein.

 

b.                                      Each Credit Party hereby further
represents and warrants that (i) it has the corporate power and authority, and
the legal right, to execute, deliver and perform this Amendment, (ii) this
Amendment has been duly authorized, executed and delivered by each Credit Party,
(iii) no consent or authorization of any Governmental Authority or other Person
is required in connection with this Amendment, (iv) this Amendment constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
each Credit Party in accordance with its terms (except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws or equitable
principles affecting enforcement of creditors’ rights generally at the time in
effect), (v) no Default or Event of Default has occurred and is continuing or
will occur as a result of the consummation of the transactions contemplated
hereby or as a result of the continuation of the Credit Agreement, and (vi) the
Recitals set forth above are true and correct in all respects.

 

4.                                      Conditions Precedent.  This Amendment
shall become effective as of the date hereof upon (and only upon) satisfaction
of the following conditions precedent:

 

a.                                      The Administrative Agent shall have
received the following Credit Documents, each of even date herewith and duly
executed by the Borrower and the applicable Credit Parties: (i) this Amendment;
(ii) a Ratification; (iii) a Canadian Ratification; (iv) an amended and restated
Note payable to the order of each Lender in the principal amount of such
Lender’s Commitment, in form and content satisfactory to the Administrative
Agent; (v) amendments to each of the Mortgages, in form and content

 

3

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent; (vi) an Officer’s Certificate; (vii) a
Secretary’s Certificate; and (viii) a Compliance Certificate.

 

b.                                      The Administrative Agent shall have
received: (i) current good standing certificates for each Credit Party;
(ii) with respect to Liens and the Collateral, (x) searches of all Lien filings,
registrations and records deemed necessary by the Administrative Agent, and
copies of any documents, filings and Instruments on file in such jurisdictions,
with results satisfactory to the Administrative Agent, (y) all financing
statements, registrations, filings or other Instruments for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect, or maintain the perfection of, the Administrative Agent’s security
interest in the Collateral, and (z) all stock or membership certificates
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreements, together with duly executed in blank, undated stock or
transfer powers attached thereto to the extent not previously delivered to
Administrative Agent; and (iii) opinions of legal counsel for the Credit
Parties, dated the date hereof and addressed to the Administrative Agent and the
Lenders in form and substance reasonably acceptable to the Administrative Agent.

 

c.                                       The Borrower shall have paid to the
Administrative Agent an upfront fee equal to Thirty (30) basis points (0.30%) on
the additional Committed Amount of $200,000,000 established by this Amendment
(the “Amendment Upfront Fee”), which will be distributed by the Administrative
Agent to the Lenders providing the new Committed Amount on a pro rata basis. The
Amendment Upfront Fee will be fully earned and payable on and as of the date of
this Amendment.  No portion of the Amendment Upfront Fee is refundable to the
Borrower, in whole or in part, under any circumstances.

 

d.                                      The Administrative Agent shall have
received such other Instruments, certificates, information and opinions as the
Administrative Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

 

5.                                      Miscellaneous Provisions.

 

a.                                      This Amendment is a Credit Document. 
The Credit Agreement, as amended by this Amendment, is hereby ratified,
approved, confirmed, extended and continued in each and every respect, and the
parties hereto agree that the Credit Agreement remains in full force and effect
in accordance with its terms.  Nothing contained herein shall be construed to
release, terminate or act as a novation of, in whole or in part, any Credit
Document or any guaranty, lien, mortgage, deed, debenture, indenture, pledge or
security interest granted pursuant thereto.  All references to the Credit
Agreement in each of the Credit Documents and in any other document or
instrument shall hereafter be deemed to refer to the Credit Agreement as amended
hereby.  The Credit Documents shall remain unchanged and in full force and
effect, except as provided in this Amendment or any other Instrument entered
into and delivered in connection herewith, and the Credit Documents are hereby
ratified, confirmed, extended and continued in full force and effect in all
respects.  This Amendment shall not be construed as a waiver or amendment of any
other provision of the Credit Agreement or the other Credit Documents or for any
purpose, except as expressly set forth herein, or a consent to any other,
further or future action on the part of the Borrower or the other Credit Parties
that would require the waiver or consent of the Administrative Agent or any
Lender.  The parties hereto hereby agree that the terms and conditions of
Article 10 of the Credit Agreement shall apply hereto as if fully set forth
herein.

 

b.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, excluding that
body of law relating to conflict of laws.

 

c.                                       This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an

 

4

--------------------------------------------------------------------------------


 

original and all of which taken together shall constitute one and the same
agreement.  This Amendment may be validly executed and delivered by facsimile,
portable document format (.pdf) or other electronic transmission, and a
signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

 

d.                                      Neither the Administrative Agent nor any
Lender has waived, and none of them does hereby waive, any Default or Event of
Default under the Credit Agreement or any other Credit Document, whether known
or unknown, as to which the rights of the Administrative Agent and the Lenders
shall remain reserved in all respects.  There are no verbal agreements or
informal understandings between the Administrative Agent and/or any Lender, on
the one hand, and the Credit Parties, on the other hand, nor will any such
verbal agreements or understandings be entered into or deemed to exist.  The
execution, delivery and effectiveness of this Amendment shall not operate or be
deemed to operate as a waiver of any rights, powers or remedies of the
Administrative Agent or any Lender under the Credit Agreement or any other
Credit Document or constitute a waiver of any provision thereof (except as
expressly set forth herein).  The Administrative Agent and the Lenders hereby
expressly reserve and retain all rights, remedies, privileges, powers, claims
and actions under the Credit Agreement, the Credit Documents and applicable
law.  The Administrative Agent and the Lenders reserve the right to take all
additional and further action available under the Credit Agreement, the Credit
Documents and applicable law, at any time and from time to time.

 

e.                                       This Amendment shall be binding upon
and inure to the benefit of the Administrative Agent, the Lenders, the Borrower,
each other Credit Party, and their respective successors and assigns permitted
by the Credit Agreement.

 

f.                                        The Borrower and the other Credit
Parties agree and confirm that (i) they have been advised by counsel in the
negotiation, execution and delivery of the Amendment, (ii) neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Borrower or any other Credit Party arising out of or in connection with
this Amendment or the Credit Agreement and the relationship between the
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor and (iii) no joint venture or partnership exists among the
Borrower or the other Credit Parties and the Lenders or the Administrative
Agent.

 

g.                                       The Credit Parties agree and confirm
that they are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each Credit Party has a direct,
tangible and immediate impact on the success of the other Credit Parties.  Each
Guarantor agrees and confirms (i) that it will derive substantial direct and
indirect benefit from the extensions of credit to the Borrower under the Credit
Agreement and the increase in the Committed Amount as set forth in this
Amendment and (ii) that it entered into the Guaranty and will continue such
Guaranty in contemplation of such benefits.

 

h.                                      The Borrower shall pay all reasonable
costs, fees and expenses paid or incurred by the Administrative Agent incident
to this Amendment, the Credit Agreement and the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Amendment and any related documents
and instruments.

 

*  *  *  *  *  *  *  *

 

remainder of this page intentionally blank

 

*  *  *  *  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER:

 

ROYAL GOLD, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Chief Financial Officer and Treasurer

 

GUARANTORS:

 

HIGH DESERT MINERAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

Name:

Bruce C. Kirchhoff

 

Title:

Vice President and Secretary

 

 

 

 

RG MEXICO, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

Name:

Bruce C. Kirchhoff

 

Title:

Vice President and Secretary

 

 

 

 

RG EXCHANGECO INC.,

 

an amalgamated corporation validly existing under the Canada Business
Corporations Act

 

 

 

 

By:

/s/ Bruce C. Kirchhoff

 

Name:

Bruce C. Kirchhoff

 

Title:

Vice President and Secretary

 

ADMINISTRATIVE AGENT:

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

By:

/s/ Joseph A. Lloret

 

Name:

Joseph A. Lloret

 

Title:

Vice President

 

[signature pages continue]

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Alexandra Barrows

 

Name:

Alexandra Barrows

 

Title:

Vice President

 

 

 

LENDER:

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

By:

/s/ Ray Clarke

 

Name:

Ray Clarke

 

Title:

Managing Director

 

 

 

 

By:

/s/ Sally Regenstreif

 

Name:

Sally Regenstreif

 

Title:

Associate

 

 

 

LENDER:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

as a Lender

 

 

 

 

By:

/s/ Jens Paterson

 

Name:

Jens Paterson

 

Title:

Executive Director

 

 

 

 

By:

/s/ Peter Rawlins

 

Name:

Peter Rawlins

 

Title:

Executive Director

 

 

 

LENDER:

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael T. Letsch

 

Name:

Michael T. Letsch

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Lenders’ Administrative Details Schedule

 

Lender

 

Commitment Percentage

 

Commitment Amount

 

HSBC Bank USA, National Association

 

30.000000000

%

$

195,000,000

 

The Bank of Nova Scotia

 

29.230769231

%

$

190,000,000

 

Canadian Imperial Bank of Commerce

 

19.230769231

%

$

125,000,000

 

Goldman Sachs Bank USA

 

10.769230769

%

$

70,000,000

 

Bank of America, N.A

 

10.769230769

%

$

70,000,000

 

 

--------------------------------------------------------------------------------

 